By the court :*
Rost, J.'
delivered the following opinion : On the 5th of April, 1849, the defendants offered a reward of $3000 for the conviction of any free person, of mature age, who may have been concerned, either as principal or accessory, in setting fire to any building or buildings in the State of Louisiana.
On the 18th of November, 1850, Henry McQuaird was convicted, on the testimony of the plaintiffs, of having mn.1jr.iQ.nsly prepared-combustible matters, and placed them under a building in this city, withJntent-to set fire to it. On the 21st February, 1850, by virtue of that conviction, the plaintiffs claim the reward offered by the defendants. There was judgment against them, and they appealed.
I incline to the opinion of the district judge, that the resolution of the defendants offered a reward for the conviction of persons who had committed the crime to which it alludes. The offer of a reward for'the conviction of a crime to be committed, is unusual, and cannot, it seems to me, be inferred from the terms used. Besides, I cannot get over the objection, that the reward was offered for the conviction of a specific crime, and that Me Quaird was prosecuted for,, and convicted of, a crime less in degree and entirely different. I do not think we have the power to enlarge, by implication, the obligation of the defendants, to extend it to cases not named in the resolution.
I think the judgment ought to be affirmed. Judgment affirmed.
Eustis, C. J. concurred.

 jSUdell, J., was absent.